Citation Nr: 1741517	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO. 12-00 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an effective date prior to March 15, 2010, for the award of service connection for post-traumatic stress disorder.

2. Entitlement to a rating in excess of 70 percent for the period from March 15, 2010 to November 8, 2010 for PTSD.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from August 1968 to August 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from August 2010 and July 2011 decisions of the Oakland, California, Regional Office (RO). 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In April 2017, the Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDINGS OF FACT

1. The Veteran's claim of service connection for PTSD was submitted on March 15, 2010. 

2. During the period on appeal, the Veteran's PTSD has been shown to be characterized by no more than feelings of detachment from others, restricted range of affect, deceased libido, intrusive thoughts, flashbacks, nightmares, intense distress, trouble sleeping, irritability and outbursts of anger, problems concentrating, decreased interest and participation in normal activities, a sense of foreshortened future, periods of total social isolation, suspicion and distrust of others, random weird and violent thoughts, grossly inappropriate behavior, intermittent homelessness, and total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to March 15, 2010 for the award of a service connection for PTSD are not met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.157, 3.158, 3.160 and 3.400 (2016).

2. The criteria for a rating of 100 percent, since March 15, 2010, for PTSD have been met. 38 U.S.C.A.§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.14, 4.21, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Earlier Effective Date for PTSD

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a). The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on an original claim or a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later." 38 C.F.R. § 3.400 .

The "date of the claim" means the date of the application based upon which benefits are awarded, not the original claim for service connection. See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003). In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110  also refer to the date an application is received. While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. §§ 3.1(p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises. See 79 Fed. Reg. 57660 (Sept. 25, 2014). The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015. As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

A report of contact document dated June 2009 reflects a notation that refers to a fax coversheet and states "sent 06/16/2009." The fax header indicates a date of January 2006 and shows that "000/001" pages were sent with a duration of "00:00:00." A Veteran's Service Organization (VSO) registration document dated June 16, 2009 includes basic information regarding the Veteran's service and the work being completed on his file. A request for records dated June 16, 2009 with a fax receipt of June 17, 2009 indicates the successful fax of one page at 11:26 with a result of "OK."

A March 2010 letter entitled "original claim for compensation" from the Veteran's representative notes that an informal claim was faxed to OAK VARO on June 16, 2009 and that the fax machine was "way off date."

However, in a March 2010 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), the Veteran responded "No" to a question that asked: "Have you ever filed a claim with VA." The document is signed by the Veteran with a date of March 8, 2010 and the date stamp indicates the RO received the document on March 15, 2010. 
A March 2010 VA email exchange indicates the Veteran's records were checked for an informal claim in June 2009 and nothing was found to indicate a claim was received by the Oakland RO at that time.

In a September 2010 lay statement the Veteran's representative stated that he met with the Veteran on June 16, 2009 but was unable to complete a formal claim at the time because the Veteran needed a formal stressor statement. The representative indicated that he submitted an informal claim via fax to the Oakland RO. 

In the Veteran's April 2017 hearing testimony he indicated that he met with his representatives in June 2009 and an informal claim was submitted at that time. 

The evidence does not show a claim of service connection for PTSD was submitted prior to March 15, 2010. The Board has considered the assertions of the Veteran and his representative that a fax was sent to the Oakland RO on June 16, 2009. 

However, the evidence is insufficient to establish that a fax containing an informal claim was received by the Oakland RO on June 16, 2009. The Board notes the RO's internal email communication from March 2010 in which it reviewed records in search of a claim from June 2009 and did not find one. The Board also notes that the fax header reflects a duration of 00:00:00 and there is no fax receipt indicating a result of "OK" as there is in the June 17, 2009 records request fax. 

Moreover, the March 2010 formal claim filed on VA Form 21-526 indicates the Veteran had not previously filed a claim for benefits. The preponderance of the evidence shows the Oakland RO did not receive a claim for PTSD prior to March 15, 2010. Therefore an earlier effective date is not warranted and the claim is denied.

II. Increased Rating for PTSD

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). The Veteran's PTSD is presently evaluated as 70 percent for the period on appeal. A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In August 2009, the Veteran submitted a private medical opinion. The Veteran reported feelings of detachment from others, restricted range of affect, decreased libido, intrusive thoughts, flashbacks, nightmares, intense distress, trouble sleeping, irritability and outbursts of anger, problems concentrating, decreased interest and participation in normal activities, and a sense of foreshortened future. The clinician noted the Veteran had no stable employment history but had a history of poly substance abuse and a current GAF score of 38. 

In a January 2010 the Veteran's family submitted numerous lay statements in support of the Veteran's claim. The Veteran's mother indicated that he returned from Vietnam as a much different person and experienced nightmares, sleeping difficulties, hypervigilance, angry outbursts. The Veteran's mother indicated that the Veteran lived alone in the mountains, camping by the river for an extended period of time after his dad's death. The Veteran's sister stated that he had become more angry and confrontational as the years progressed, regularly had nightmares, and could not handle being present at a fireworks show due to the lights and noise. The Veteran's step-brother indicated the Veteran has attempted to hold a job but that he has "real issues" which make it difficult for him to adjust to working

In an April 2010 lay statement, the Veteran noted that his step-brother paid for one month of rent in a short term trailer park but was unable to continue paying the rent. The Veteran indicated he is now living in his van. 

In August 2010, the Veteran was afforded a VA examination. The Veteran reported recurrent and intrusive recollections of the events that caused his trauma and stated that the memories are caused "all the time when [he] sees Asians." The Veteran reported recurrent nightmares, avoidance of war movies, avoidance of individuals of Asian ethnicity, difficulty trusting others, estrangement from his daughter, and random violent and weird thoughts. The Veteran exhibited normal speech, good eye contact, and denied hallucinations. The examiner opined the Veteran has a diagnosis for PTSD. 

In April 2011, the Veteran was afforded a VA examination. The Veteran reported avoidance, restricted range of affect, difficulty sleeping, irritability and outbursts of anger, difficulty concentrating, hypervigilance, suspiciousness, and inability to establish and maintain effective relationships. The examiner noted neglect of personal appearance and hygiene, grossly inappropriate behavior, and total occupational and social impairment. The examiner noted the Veteran is unable to work because he cannot get along with coworkers and is sometimes unable to get out of bed due to his PTSD depression. 

During the period on appeal, the Veteran's PTSD has been shown to be characterized by no more than feelings of detachment from others, restricted range of affect, deceased libido, intrusive thoughts, flashbacks, nightmares, intense distress, trouble sleeping, irritability and outbursts of anger, problems concentrating, decreased interest and participation in normal activities, a sense of foreshortened future, periods of total social isolation, suspicion and distrust of others, random weird and violent thoughts, grossly inappropriate behavior, intermittent homelessness, and total occupational and social impairment. Given these facts, the Board finds that a 100 percent rating is warranted under Diagnostic Code 9411 for PTSD, effective March 15, 2010. 


ORDER

An effective date prior to March 15, 2010, for the award of service connection for PTSD is denied.

An initial rating of 100 percent for PTSD since March 15, 2010, is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


